By the Court.
This proceeding is entitled by the plaintiff a suit in equity. Five persons described as “Councilmen,” and another described as “Treasurer,” and “all legal agents of the citizens, a body corporate named the City of Haverhill,” are named as defendants. Summarily stated, the averments of the *261bill of complaint, filed in July, 1914, are, that in 1885 the agents of the city of Haverhill forcibly appropriated a part of the plaintiff’s land for a sidewalk, and that, when he thereafter enclosed this land, the street department officers of the city of Haverhill appropriated the land a second time in 1904. Then follows a somewhat" detailed description of eight different actions or suits brought, the first in 1903 and the last in 1914, in the Superior Court and the Supreme Judicial Court by the plaintiff for the redress of his alleged grievances arising out of this appropriation of his land, all of which are averred to have terminated adversely to his contentions and to have been decided wrongly. See Hodgdon v. Haverhill, 193 Mass. 327. There is a further allegation that the plaintiff has suffered damage by the use of his land for a sidewalk.

W. S. Hodgdon, pro se.

C. E. Sawyer, for the defendants, submitted a brief.
It is too plain for discussion that no ground for relief against these defendants is set out and that the demurrer was sustained rightly.

Decree affirmed with costs of this appeal.